[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                         FILED
                     FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                       ________________________   ELEVENTH CIRCUIT
                                                      APRIL 11, 2008
                                                   THOMAS K. KAHN
                             No. 07-14121
                                                        CLERK
                          Non-Argument Calendar
                        ________________________

                 D. C. Docket No. 00-00064-CR-4-RH-WCS

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                   versus

DWAYNE SOLOMON,

                                                     Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                              (April 11, 2008)

Before BIRCH, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Chet Kaufman, appointed counsel for Dwayne Solomon in this supervised
release revocation and sentencing appeal, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Solomon’s revocation and sentence are AFFIRMED.




                                           2